Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 52-81 are rejected under 35 U.S.C. 103 as being unpatentable over McPherson et al. (US 2016/0047391 A1, hereinafter “McPherson”) in view of Monteith et al. (US 2019/0186496 A1, hereinafter “Monteith”). 
Regarding claim 52, McPherson discloses a fan device comprising: 
a fan motor ([0018]); a fan motor control circuit ([0018]); 
a processor in electrical communication with the fan motor control circuit ([0093]);
a first wireless interface configured to receive, a signal ([0010]: wireless frequency such as WiFi frequency in [0023]) conforming to a first communications protocol ([0083], [0084] and [0085]); wherein:
the fan motor control circuit is configured to cause the fan motor to perform an operation in response to the signal ([0018]); and 
the processor is configured to transmit, via the first wireless interface or the second wireless interface, an indication corresponding to the operation ([0093], [0087], [0091]).  
a second wireless interface configured to receive a second signal conforming ([0026]); and a second wireless interface configured to receive signals ([0023]: radio frequency band)
to a second communications protocol that is different from the first communications protocol ([0022]). 
However, McPherson does not explicitly disclose: 
to a server. 
In analogous art, Monteith teaches: 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the second wireless communication with the fan device of a fan controller since it is desirable to enabled a fan controller being able to be operated via cloud and other network in combination via various computing systems including a server ([0085]-[0086], Monteith). 

Regarding claim 53, McPherson discloses the fan device of claim 72 wherein: the first signal and the second signal have, respectively, a first frequency and a second frequency ([0087]); and the first frequency and the second frequency are in different frequency bands ([0083], [0084] and [0085]).  

Regarding claim 54, McPherson discloses the fan device of claim 52 wherein the first wireless interface is a WiFi interface ([0023]). 

Regarding claim 55, McPherson discloses the fan device of claim 54 wherein the second wireless interface is not a WiFi interface ([0023]: Bluetooth or RF). 

Regarding claim 56, McPherson discloses the fan device of claim 55 wherein the second wireless interface is a radio frequency (RF) interface ([0023]). 

Regarding claim 57, McPherson discloses the fan device of claim 52 wherein the second wireless interface is a WiFi interface ([0047]-[0048]). 

Regarding claim 58, McPherson discloses the fan device of claim 57 wherein the first wireless interface is not a WiFi interface ([0087]).  



Regarding claim 60, McPherson discloses the fan device of claim 53 wherein the first frequency and the second frequency are not infrared frequencies ([0017]: NFC, Bluetooth). 

Regarding claim 61, McPherson discloses the fan device of claim 52 further comprising a fan that has a state, and the indication includes an indication of the state ([0079], [0024]). 

Regarding claim 62, McPherson discloses the fan device of claim 61 wherein the state is a state selected from the group consisting of: 
Idle ([0087]: idle), active (claim 8: activation), fan on, fan off, fan direction, and fan speed level ([0003]: high (on), medium (on), low and off). 

Regarding claim 63, McPherson discloses the fan device of claim 52 further comprising: 
a controller ([0007]); 
wherein: 
the fan motor ([0018]), fan motor control circuit ([0007]), and the processor ([0093])are part of a first fan device; and
the controller is configured to: 
be paired to the first fan device and a second fan device ([0009]: multiple fans); and 
transmit a group command to the first fan device and the second fan device ([0007]: transmit wireless signals to the fan(s)), wherein the first fan device and the second fan device perform the same operation in response to the group command ([0009]: an electronic ceiling fan control system and method of use to control and manipulate basic as well as enhanced functional features of a plurality of ceiling fans located within a defined location). 

Regarding claim 64, McPherson discloses the fan device of claim 63 wherein the controller is a wall control unit ([0015]). 

Regarding claim 65, McPherson discloses the fan device of claim 63 wherein the controller is a wireless terminal ([0018]). 

Regarding claim 66, McPherson discloses the fan device of claim 63 wherein the controller is a cell phone ([0081]).   

Regarding claim 67, McPherson discloses the fan device of claim 63 wherein: 
a first wall control unit corresponds to the first fan device ([0081]) and includes: a first AC power input ([0079]); and
a first AC power output ([0079]); 
a second wall control unit corresponds to the second fan device and includes: a second AC power input ([0015]); and 
a second AC power output ([0015]); and 
the second AC power input is configured to source power from the first AC power output ([0018]).  

Regarding claim 68, McPherson discloses the fan device of claim 52 further comprising: 
an AC power interface corresponding to the fan motor ([0018]); 
wherein: 
the fan motor is a DC motor that is configured to receive power from the AC power interface ([0034]).  

Regarding claim 69, McPherson discloses the fan device of claim 52 further comprising, when the signal is a first signal, the operation is a first operation, and the indication is a first indication: 
a light ([0019]); and 

a light control circuit configured to cause the light to perform the first wireless interface ([0023]). 
However, it does not explicitly disclose a second operation in response to a second signal received by a first wireless interface.
In analogous art, Monteith teaches a second operation in response to a second signal received by a first wireless interface ([0090], [0091]). 
Same motivation as in claim 52 applies. 

Regarding claim 70, McPherson discloses the fan device of claim 69 wherein: 
the light has a state (claim 18: state of light); 
the second indication includes an indication of the state ([0065], Fig. 22, on/off); and 
the state is a state selected from the group consisting of: 
light on, light off, and light intensity level ([0083], [0084]: intensity is the dimming control, and lights on and off). 

Regarding claim 71, McPherson discloses the fan device of claim 52 further comprising: 
a housing ([0018]); that includes the processor, the first wireless interface ([0018]: motor, controller and wiring).
However, McPherson does not explicitly disclose:
the second wireless interface. 
In analogous art, McPherson teaches:
the second wireless interface ([0005]: The in-wall controller can be configured to communicate one or more control commands to the canopy controller using the first wireless communication protocol. The in-wall controller configured to communicate data associated with the ceiling fan via a second wireless communication protocol). 
Same motivation as in claim 52 applies. 

	Regarding claim 72, McPherson in view of Monteith further discloses the fan device of claim 52 further comprising an antenna; wherein:
	the first wireless interface is configured to transmit and receive via the antenna ([0064, Monteith); and
	the second wireless interface is configured to transmit and receive via the antenna ([0064]-[0066], Monteith). 
Same motivation as in claim 52 applies. 

Regarding claim 73, McPherson in view of Monteith discloses the fan device of claim 52 wherein the indication includes a device status reporting message ([0098], Monteith). 
Same motivation as in claim 52 applies. 

Regarding claim 74, McPherson in view of Monteith discloses the fan device of claim 73 wherein the device status reporting message reports a change from a previously transmitted device status reporting messages ([0097], Monteith).
Same motivation as in claim 52 applies.
 
Regarding claim 75, McPherson discloses the fan device of 74 wherein the change is in response to a control message transmitted by a phone ([0086]).

Regarding claim 76, McPherson discloses the fan device of claim 52 wherein the processor is configured to transmit the indication once in a predetermined time interval ([0024], [0082]). 

Regarding claim 77, McPherson in view of Monteith further discloses the fan device of claim 52 wherein the first wireless interface is configured to receive the signal from a server ([0058], Monteith) in accordance with a schedule ([0129]). 
Same motivation as in claim 52 applies.

Regarding claim 78, McPherson in view of Monteith further discloses the fan device of claim 77 wherein the schedule is generated by a server based on plurality of indications ([0006], [0032], [0058]). 
Same motivation as in claim 52 applies.


wherein the fan includes the fan motor ([0062]). 

Regarding claim 80, McPherson discloses the fan device of claim 79 wherein:
The auxiliary device is a sensor ([0023]); and 
The condition is a temperature ([0023]: temperature activation). 

Regarding claim 81, McPherson discloses the fan device of claim 52 wherein the indication includes a normal operation indicator ([0047], [0048]). 


Response to Arguments
Applicant's arguments filed 3/8/2022 have been fully considered but they are not persuasive. All limitations were taught by prior art of record. 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA C KING/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
3/22/2022